DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments, arguments) are acknowledged.  Claims 1-24 are pending and examined on the merits after amendment.  The cancellation of claims 25-26 overcame the previous 101 rejection.  Applicant’s amendments and arguments have overcome the prior art rejections of claims 1-8 well as claims 9-24.

Claim Rejections - 35 USC § 112 – Written Description, Lack of Possession - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Namely, applicant claims ANY myeloid-derived growth factor (“MYDGF”) bearing a biologically active fragment thereof, an analogous sequence thereof; including e.g. at least 60% identity to instant human (SEQ ID NO: 1), mouse (SEQ ID NO: 3) and zebrafish (SEQ ID NO: 7).  However, the latter three naturally occurring examples are the only MYDGF’s found described or sequenced in the instant application.  Thus, absent further evidence which is not currently of record that the state of the art knew what these other fragments and analogous sequence structures were – which was not uncovered by the examiner in a review of the prior art nor amongst all the IDS references submitted herewith - applicant was in ‘not’ possession at the time of filing of the instantly claimed:  ANY myeloid-derived growth factor (“MYDGF”) bearing a biologically active fragment thereof, an analogous sequence thereof; including e.g. at least 60% identity to instant human (SEQ ID NO: 1), mouse (SEQ ID NO: 3) and zebrafish (SEQ ID NO: 7).
Response to Arguments
	Applicant’s arguments have been fully considered but not found persuasive.  There is no possession found here or in the state of the art as to ‘any’ fragment of MYDGF that will carry out the intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654